Additional counts 3 and 4 do not allege that the plaintiff bank was a holder in due course, or that it was a good-faith holder for value; nor do either of these counts allege facts which show that the plaintiff was a holder in due course. Nowhere is it alleged that the plaintiff bank ever cashed these checks, or paid anything of value for them. The checks themselves were not recited in the counts, or made a part of same by reference; therefore the checks could not be referred to in aid of the allegations of the counts. I think the learned trial judge erred in overruling the demurrers to these counts. The pleading must be construed most strongly against the pleader. I think therefore that both the first and second questions propounded by plaintiff in error should be answered in the negative. The presumptions contained in the Negotiable Instruments Act are, as I view them, intended to aid in making proof, but do not dispense with the necessity of stating the essentials of a good cause of action.
WHITFIELD, J., concurs.